Citation Nr: 1752438	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-15 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for hammer toes of the right foot. 

2.  Entitlement to an increased rating in excess of 10 percent for hammer toes of the left foot.

3.  Entitlement to higher initial ratings for bilateral plantar fasciitis in excess of zero percent from March 12, 2009 to November 23, 2016, and in excess of 30 percent from November 23, 2016. 

4.  Entitlement to service connection for a bilateral ankle disorder as secondary to the service-connected disabilities. 

5.  Entitlement to service connection for a nerve disorder of the bilateral lower extremities as secondary to the service-connected disabilities.



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to May 2005.  This matter comes on appeal before the Board of Veterans' Appeals (Board) from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Roanoke, Virginia RO has jurisdiction of the current appeal.  

The Veteran testified before the undersigned in a May 2016 videoconference Board hearing, the transcript of which is of record.

The appeal was previously before the Board in September 2016, and was remanded for VA examinations.  The examinations were provided; therefore, the requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 




FINDINGS OF FACT

1.  The bilateral hammer toe disabilities have been manifested by hammer toes of all digits of both feet, with no evidence of claw foot. 

2.  The Veteran has painful or unstable surgery scars associated with the bilateral hammer toe disabilities. 

3.  The bilateral plantar fasciitis disability has been manifested by no more than moderately severe injury of each foot. 

4.  The Veteran does not have a current left ankle disability.

5.  The Veteran has a current right ankle disability of degenerative arthritis of the talonavicular joint. 

6.  The Veteran does not contend, and the evidence does not otherwise suggest, that the right ankle disability is directly related to service.

7.  The Veteran's right ankle disability is not caused or aggravated by any of the service-connected disabilities.

8.  The Veteran has a current lower extremity nerve disorder of bilateral lower extremity peripheral neuropathy. 

9.  The evidence is in equipoise as to whether the Veteran's bilateral lower extremity peripheral neuropathy is caused by the service-connected bilateral hammer toe disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right foot hammer toes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2017).

2.  The criteria for a disability rating in excess of 10 percent for left foot hammer toes are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating for surgery scars associated with the bilateral hammer toe disabilities are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent rating for each, and no higher, for bilateral plantar fasciitis are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Code 5284 (2017).

5.  The criteria for service connection for a bilateral ankle disability, as secondary to the service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected bilateral hammer toe disabilities have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated April 2009.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With respect to the November 2016 VA examination of the feet, the VA examiner noted that he was unable to opine as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time because Veteran was not experiencing a flare up at the time of examination.  The Board is cognizant of the recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) that examiners have to offer opinions with respect to the additional limitation of motion during flare-ups based on estimates derived from information procured from relevant sources, including a veteran's lay statements, and that the VA examination in that case was inadequate because the examiner, although acknowledging that the veteran in that case was not suffering from a flare-up at the time of the examination, failed to ascertain adequate information such as frequency, duration, characteristics, severity, or functional loss regarding flare-ups in order to provide the requested opinion.  However, as explained below, the Board is granting the maximum combined rating for each foot subject to the "amputation rule."  38 C.F.R. § 4.68 (2017).  As such, a remand for another VA examination is not required because a higher rating for the bilateral foot disabilities is not possible as a matter of law regardless of the findings of a potential examination on remand.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Disability Rating for Bilateral Foot Disabilities

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when her symptoms are most prevalent ("flare-ups") due to the extent of her pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran seeks a higher evaluation for the service-connected bilateral foot disabilities. 

Bilateral Hammer Toes

With respect to the Veteran's bilateral hammer toe disabilities, the Veteran is in receipt of a 10 percent evaluation for each foot under 38 C.F.R. § 4.71a, DC 5282.  Single hammer toes are rated at 0 percent.  All toes, unilateral, without claw foot, are rated at 10 percent.  The 10 percent rating assigned for hammer toes of each foot is the maximum schedular rating.  Moreover, the Veteran is not shown to have claw foot (pes cavus) at any point during the appeal period.  Therefore, higher rating is not warranted for the Veteran's bilateral hammer toes.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5278, 5282.

Separate Rating for Scars Associated with Bilateral Hammer Toes

The Board has considered whether a separate compensable rating is warranted under DC 7804 regarding painful or unstable scars associated with bilateral hammer toe surgeries.  After a review of all the evidence, the Board finds that a separate 10 percent rating for each foot is warranted for bilateral hammer toe surgery scars under DC 7804 for the entire appeal period.  38 C.F.R. § 4.118.  DC 7804 provides a 10 percent rating for one or two scars which are painful or unstable.  The November 2016 VA examiner noted that the Veteran has painful or unstable scars associated with surgeries for the service-connected bilateral hammertoe disabilities.  The VA examiner noted that, on the right foot, there was tenderness over the surgical scars.  The second toe had medial deviation to the extent that it was overlapping the right great toe.  The second and third toes were elevated compared to other toes, with significant pain on manipulation of these toes.  The fourth toe also had medial deviation but not to the extent that it was overlapping the adjacent digits.  On the left foot, there was tenderness over the surgical scars.  The fifth toe had significant medial deviation and was starting to overlap the fourth toe.  Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating is warranted for painful or unstable scars associated with surgeries for the bilateral hammer toe disability. 



Bilateral Plantar Fasciitis 

With respect to the Veteran's bilateral plantar fasciitis disabilities, the Veteran is in receipt of a zero percent evaluation for the period from March 12, 2009 to November 23, 2016, and a 30 percent evaluation for the period from November 23, 2016 under DC 5276 by analogy to flatfeet.  38 C.F.R. § 4.71a.

VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Board finds that the evidence shows that the Veteran's bilateral plantar fasciitis symptoms are most appropriately rated under 38 C.F.R. 4.71a, DC 5284, which provides that a moderate disability is rated at 10 percent, a moderately severe disability is rated at 20 percent, and a severe disability is rated at 30 percent.  Actual loss of use of the foot is rated at 40 percent.  Moreover, in this case, DC 5284 is more favorable to the Veteran because it results in a higher total rating for the bilateral plantar fasciitis disability, as explained below.  

The Board acknowledges that the terms "moderately severe" and "severe" are not defined under VA law and appear to have no commonly accepted medical definition.  While the terms are used in the ratings for muscle disabilities, they are specifically defined under those regulations.  Therefore, the Board finds that it is appropriate to turn to a general purpose dictionary definition of these terms.  See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning) (citing Asgrow Seed Co. v. Winterboer, 513 U.S. 179, 187, 115 S. Ct. 788, 130 L. Ed. 2d 682 (1995)). 

The adjective "severe" is defined in terms of illness as "grave" or "critical."  See severe.Dictionary.com.  Dictionary.com Unabridged. Random House, Inc. http://dictionary.reference.com/browse/severe (accessed: November 8, 2017).

The term "severe" is used throughout the rating schedule, including in DC 5284, to indicate a very great or intense case of the specific listed disability, in order to differentiate between lesser (or sometimes greater) cases of that same disability within the specific diagnostic code.  Within the context of DC 5284, which establishes a successive, tiered rating structure, it represents the highest or most extreme level. 

Within the context of DC 5284, moderately severe is a level that is more impaired than moderate, and less impaired than severe.  In order to be characterized as moderately severe under DC 5284, there must be features of both moderate foot injury and severe foot injury, which considered together, establishes an intermediate level of impairment.

In a May 2016 statement, the Veteran described stabbing pain in the bottom of the feet near the heels, which is usually worst with the very first steps in the morning, but can be triggered by long periods of standing or getting up from a seated position.  Treatment records during the appeal period show complaints of bilateral foot pain and that the Veteran was placed in CAM boots as a result of plantar fasciitis.  See, e.g., March 2009 and May 2011 VA treatment records.  

The Veteran underwent a VA examination of the feet in May 2009 during which she reported bilateral foot pain, but the VA examiner did not render a diagnosis of plantar fasciitis.  The Veteran underwent another VA examination of the feet in November 2017 during which she reported that she had bilateral foot pain with prolonged walking and sitting, as well as callouses.  The VA examiner assessed accentuated pain on use and manipulation of the feet and characteristic callouses, but no swelling on use, extreme tenderness of plantar surfaces, decreased longitudinal arch height on weight-bearing, marked deformity, or marked pronation of the feet.  The weight-bearing line did not fall over or medial the great toe, inward bowing of the Achilles tendon, or marked inward displacement or severe spasm of the Achilles tendon on manipulation of the feet.  The VA examiner assessed functional loss as a result of pain on weight-bearing, deformity, instability of station, disturbance of locomotion, and interference with standing.  The VA examiner noted functional impairment in that the Veteran cannot perform tasks that require prolonged standing, prolonged walking, any degree of running, or any tasks that require crawling or stooping because these activities would aggravate her current bilateral foot disabilities and she may not be able to perform these activities safely.

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the bilateral plantar fasciitis more nearly approximates moderately severe foot injury, so warrants a 20 percent disability rating for each foot under DC 5284 for the entire appeal period.  38 C.F.R. § 4.71a.  Under the circumstances of this case, the Veteran presents with a complex bilateral foot disability picture which includes service-connected and nonservice-connected disabilities.  While the November 2016 VA examiner attempted to differentiate between symptoms of the service-connected bilateral foot disabilities versus non-service-connected flatfeet, the Board is unable to differentiate between the functional loss and resulting functional impairment of the service-connected plantar fasciitis disability versus non-service-connected flatfeet.  Therefore, the Board is resolving all reasonable doubt in the Veteran's favor by granting a 20 percent disability rating for each foot under DC 5284, which contemplates all of the Veteran's symptoms, functional loss, and functional impairment caused by the bilateral plantar fasciitis.  38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59. 

The Board finds that a higher rating than 20 percent for plantar fasciitis of each foot is not warranted because the assignment of a higher rating would violate the "amputation rule," which provides that the combined rating for disabilities of an extremity cannot exceed the rating for amputation at the elective level.  38 C.F.R. § 4.68.  DCs 5165, 5166, 5167 provide a 40 percent for complete loss (amputation) or loss of use of a foot.  38 C.F.R. § 4.71a.  Accordingly, the maximum rating for a foot disability cannot exceed 40 percent.  In this case, the Veteran is now in receipt of a 10 percent rating for right foot hammer toes, a 10 percent rating for left foot hammer toes, a 10 percent rating for left foot corn, a 10 percent rating each foot for surgery scars associated with the service-connected hammer toes, a 20 percent rating for right foot plantar fasciitis, and a 20 percent for left foot plantar fasciitis.  Based on the foregoing, the combined ratings for each foot are 40 percent.  Accordingly, a higher rating for either foot is not warranted as a matter of law because the assignment of a higher rating would violate the "amputation rule."  38 C.F.R. §§ 4368, 4.71a, DCs 5165-5167; Sabonis, 6 Vet. App. at 430. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her bilateral foot disabilities are more severe than is reflected by the assigned rating.  As explained above in denying a higher rating, the criteria for a higher schedular rating were considered, and higher scheduled ratings were assigned that contemplate all of the Veteran's bilateral foot symptoms and resulting functional impairment.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis and organic diseases of the central nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a). 38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service Connection for a Bilateral Ankle Disability

The Veteran seeks service connection for a bilateral ankle disorder as secondary to the service-connected disabilities.  In her May 2009 claim for VA compensation benefits, the Veteran stated that she was suffering secondary conditions, to include ankle pain in both feet, due to the service-connected bilateral foot disabilities.  The Veteran has not asserted, and the evidence does not otherwise suggest, that her claimed bilateral ankle disorder is directly related to service; as such, the Board will only address the theory of secondary service connection.  The Veteran is service connected for bilateral plantar fasciitis, bilateral residuals of hammer toe surgeries, and left foot painful corn.  

Upon review of the evidence of record, the Board finds that the evidence in this case weighs against a finding of a current left ankle disability.  The Veteran underwent a VA ankle examination in November 2016.  The VA examination report is negative for a diagnosis of a left ankle disability.  Upon examination, the Veteran found no evidence of a left ankle disability, and noted that he could not find any documentation of a left ankle condition.  The VA examiner noted that the Veteran denied any trauma to the ankles in service, and indicated that x-ray imaging showed mild degenerative arthritis of the right talonavicular joint, but no disability of the left ankle.  Treatment records during the appeal period show no evidence of complaints, treatment, or diagnosis of a left ankle disorder, and the Veteran has not submitted any medical evidence showing a diagnosis of a left ankle disorder.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  Because the evidence does not establish a current left ankle disorder, service connection for a left ankle disorder is not warranted. 

Upon review of the evidence of record, the Board finds that the weight of the evidence is against finding that the Veteran's current right ankle disability is caused or aggravated by any of the service-connected disabilities.  The November 2016 VA diagnosed degenerative arthritis of the right talonavicular joint.  The VA examiner noted that the Veteran gained significant weight between the time of her discharge from active duty service and the time of the examination.  Based on the examiner's review of current peer-reviewed literature, the examiner noted that obesity remains a significant risk factor for the early onset of degenerative arthritis.  Therefore, based on Veteran's age of 40 years old, her current body mass index (BMI) of 34.7, and the radiographic findings that state that the degenerative changes of the right ankle joint is only mild, the examiner opined that the Veteran's early onset of degenerative arthritis of the right ankle is not beyond the expected natural disease progression.

In a May 2017 addendum opinion, the VA examiner opined that it is less likely than not that the current right ankle degenerative arthritis is proximately due or the result of any of the Veteran's service-connected disabilities.  The VA examiner reasoned that, based on a review of current peer-reviewed medical literature, he could not find any literature that reports any objective evidence that the condition of degenerative arthritis of her right talonavicular joint is caused by or has a causal relationship with any of Veteran's service-connected disabilities.  The examiner further explained that current foot symptoms of characteristic callosities, accentuated pain on manipulation of the feet, and accentuated pain on use of the feet, along with the additional symptoms of pain on manipulation of the feet, pain on use of the feet, and especially weight-bearing line over or medial to great toe are all due to the non-service-connected condition of flat feet and not the service-connected plantar fasciitis.  

The May 2017 VA addendum opinion also reflects that the VA examiner opined that the Veteran's degenerative arthritis of the right talonavicular joint was clearly and unmistakably not aggravated beyond its natural progression by any of the Veteran's service-connected disabilities.  The VA examiner reasoned that, based on a review of current peer-reviewed medical literature, he could not find any literature that reports any objective evidence that the condition of degenerative arthritis of her right talonavicular joint is aggravated by any of Veteran's service-connected disabilities.  The Board noted that the VA examiner's usage of an incorrect standard for his aggravation opinion ("clearly and unmistakably" rather than "less likely than not") is not prejudicial because the "clear and unmistakable" standard denotes a higher level of certainty than "less likely than not" and, therefore, strengthens the negative aggravation opinion. 

The Board finds that, taken together, the November 2016 and May 2017 VA medical opinions, which weigh against the Veteran's claim, to be probative as to the whether the Veteran's right ankle disability is related to any of her service-connected disabilities.  The examiner reviewed the claims file, interviewed the Veteran, performed a physical examination, reviewed x-ray results, and provided a rationale in support of the medical opinions. 

The Board has also considered the Veteran's statements purporting to relate her right ankle disability to her service-connected foot disabilities.  However, the Veteran has not submitted any medical evidence in support of her contentions.  Further, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of degenerative arthritis of the right talonavicular joint.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Degenerative arthritis of the right talonavicular joint is a medically complex disease process because of its multiple possible etiologies, requires specialized testing to diagnose, and manifests symptomatology that may overlap with other musculoskeletal disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Moreover, the Veteran is not shown to have the requisite medical knowledge of the musculoskeletal system in order to render an opinion that the right ankle disability is related to the service-connected foot disabilities as opposed to normal joint wear and tear.  Accordingly, the Board finds that the Veteran's general statements purporting to relate her right ankle disabilities to her service-connected foot disabilities are outweighed by the November 2016 and May 2017 VA examiner's findings and opinions.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a bilateral ankle disability as secondary to the service-connected foot disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Nerve Disorder of the Bilateral Lower Extremities

The Veteran seeks service connection for a nerve disorder of the bilateral lower extremities as secondary to the service-connected disabilities.  In her May 2009 claim for VA compensation benefits, the Veteran stated that she was suffering secondary conditions, to include numbness in both feet, due to the service-connected bilateral foot disabilities.  As noted above, the Veteran is service connected for bilateral plantar fasciitis, bilateral residuals of hammer toe surgeries, and left foot painful corn.  She has been diagnosed with bilateral lower extremity peripheral neuropathy.  See, e.g., November 2016 VA peripheral nerves examination report. 

Upon review of the evidence of record, the Board finds that the evidence is in relative equipoise that the Veteran's bilateral lower extremity peripheral neuropathy is caused by the service-connected bilateral hammer toe disabilities.  Evidence weighing in favor this finding includes several VA treatment records noting chronic bilateral foot pain status-post multiple toe surgeries, with residual nerve entrapment or neuropathy.  See, e.g., March 2006, December 2007, February 2008, and June 2008 VA treatment records.  Evidence weighing against this finding includes the May 2017 VA addendum opinion that it is less likely than not that the Veteran's bilateral lower extremity peripheral neuropathy is proximately due or the result of any of the service-connected disabilities.  The VA examiner reasoned that he was unable to find any clinical literature that reports a causal relationship or association with any of the Veteran's service-connected disabilities.  However, the VA examiner focused the rest of his rationale on the relationship between the bilateral lower extremity peripheral neuropathy and the service-connected hypertension, and did not comment on the significance of the VA medical findings that the Veteran has nerve entrapment or neuropathy residuals of the service-connected hammer toe surgeries.  

Based on the foregoing, and after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's bilateral lower extremity peripheral neuropathy was caused by the service-connected bilateral hammer toe disabilities.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected bilateral hammer toe disabilities, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Entitlement to an increased rating in excess of 10 percent for hammer toes of the right foot is denied.

Entitlement to an increased rating in excess of 10 percent for hammer toes of the left foot is denied.

A separate 10 percent for each foot for surgery scars associated with the bilateral hammer toe disabilities for the entire appeal period is granted. 

A 20 percent disability rating for right foot plantar fasciitis for the entire appeal period is granted.

A 20 percent disability rating for left foot plantar fasciitis for the entire appeal period is granted.

Service connection for a right knee disability, as secondary to the service-connected disabilities, is denied. 

Service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected bilateral hammer toe disabilities is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


